









Exhibit 10.2


SECOND AMENDMENT TO CALIX, INC.
AMENDED AND RESTATED EXECUTIVE CHANGE IN CONTROL AND SEVERANCE PLAN


Effective August 1, 2018, Schedule A (Group Listing) to the Calix, Inc. Amended
and Restated Executive Change in Control and Severance Plan is amended and
restated as follows:


Schedule A
Group Listing


Group A Participant(s):


President and Chief Executive Officer


Group B Participant(s)


Executive Vice President
Senior Vice President, Services
Chief Financial Officer


Group C Participant(s):


Chief Development Officer
Senior Vice President
Vice President, General Counsel
Vice President, Information Technology
Chief Marketing Officer


Group D Participant(s):


Vice President, Supply Chain Operations
Vice President, Services Strategy, Portfolio and Operations












    